NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YUANSEN YI,                                     No.    15-70486

                Petitioner,                     Agency No. A087-828-903

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 18, 2020**


Before: TROTT, SILVERMAN, and N.R. SMITH, Circuit Judges.

      Yuansen Yi, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010). We deny the petition for review.

      Substantial evidence supports the BIA’s alternative conclusion that even

assuming Yi testified credibly, he failed to show that he had been persecuted based

on “other resistance” to China’s coercive population control policy. See 8 U.S.C.

§ 1101(a)(42)(B). Yi testified that he paid a fine for having a second child, the

government seized his leased land, and he was “powerless” and in “no position to

object” to his wife’s sterilization. These actions show a “grudging compliance”

rather than a failure or refusal to comply, and they do not constitute resistance.

Ming Xin He v. Holder, 749 F.3d 792, 796 (9th Cir. 2014) (internal citation and

quotation marks omitted).

      Substantial evidence also supports the agency’s determination that Yi did

not establish past persecution or a well-founded fear of future persecution. Gu v.

Gonzales, 454 F.3d 1014, 1019 (9th Cir. 2006) (persecution is an “extreme

concept” that “does not include every sort of treatment our society regards as

offensive”); id. at 1022 (noting a petitioner’s failure to provide “compelling,

objective evidence demonstrating a well-founded fear of persecution”).

      With regard to his claim of religious persecution, substantial evidence


                                          2                                       15-70486
supports the agency’s adverse credibility determination based on inconsistencies in

Yi’s testimony regarding the number of police officers present during his alleged

May 2009 arrest; Yi’s failure to disclose his siblings on his asylum application; and

the pastor’s inconsistent testimony regarding whether she baptized Yi. Shrestha,

590 F.3d at 1048 (adverse credibility findings are reviewed under the totality of the

circumstances); Jiang v. Holder, 754 F.3d 733, 738-40 (9th Cir. 2014) (substantial

evidence review is a highly deferential standard). Yi’s explanations do not compel

a contrary conclusion. See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011)

(agency not required to accept explanations for inconsistencies).

      Accordingly, Yi’s asylum claim fails. Because Yi failed to establish

eligibility for asylum, he cannot establish eligibility for withholding of removal.

See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003); Yali Wang v. Sessions,

861 F.3d 1003, 1009 (9th Cir. 2017).

    Substantial evidence also supports the agency’s denial of Yi’s CAT claim

because it was based, in part, on the same evidence found not credible, and Yi does

not point to any other evidence in the record that compels the conclusion that it is

more likely than not he would be tortured by or with the consent or acquiescence

of the government if returned to China. See Aden v. Holder, 589 F.3d 1040, 1047

(9th Cir. 2009); Shrestha, 590 F.3d at 1048-49.




                                          3                                    15-70486
      Finally, we lack jurisdiction to review any challenge to the agency’s denial

of a continuance because Yi did not exhaust this issue before the BIA. See Barron

v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED.




                                         4                                   15-70486